DETAILED ACTION

Application Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on August 5, 2022, has been received and entered.




Claim Disposition

3.	Claims 22-24 has been added.  Claims 1-24 are pending. Claims 1-11 and 17-24 are under examination. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to anon-elected invention, there being no allowable generic or linking claim.

	
Claim Objections

4.     Claims 1-11 and 17-24 are objected to for the following informalities:
     For clarity is suggested that claim 1 is amended to read, “A method for detecting pathogens selected from the group consisting of a bacterium, a virus, and a fungus in a sample of blood or of a blood product comprising red blood cells (RBCs), [[the method]] comprising:
contacting said sample with a leukocyte reduction filter or with a support selected from the group consisting of a filter, microfibers, microparticles, beads, microspheres, an array, glass slides and microscope slides, said support comprising a non-specific RBC adhesion molecule binder, wherein said non-specific RBC adhesion molecule binder is a polymer or a mixture of two or more polymers that binds to adhesion molecules that become activated and are expressed on RBCs and is selected from one or more of the group consisting of polyester, polyurethane, cellulose, nylon, nitrocellulose, polypropylene, polyethylene terephthalate (PET), polyimide (PJ), polyvinyl alcohol (PVA), and polyvinylidene fluoride (PVDF), and mixtures thereof, to allow binding of RBCs that have bound at least one pathogen to said leukocyte reduction filter or said support; and 
detecting the presence of RBCs that have bound at least one pathogen”. The d
     For clarity and consistency, claim 2 should be amended to read, “The method of claim 1, further comprising separating said sample into at least two components prior to step i), a first component comprising red blood cells (RBCs) and substantially free of white blood cells (WBCs) and platelets and a second component comprising WBCs and platelets and substantially free of RBCs”.
     For consistency, it is suggested that claim 3 is amended to read, “The method of claim 1,further comprising isolating RBCs that are bound to said leukocyte reduction filter or said support from said sample; preferably by removing cells and other components in said sample that have not bound to said leukocyte reduction filter or said support”.
     For clarity it is suggested that claim 7 is amended to read, “The method of claim 1, wherein said sample is a sample from an individual having an infectious pathogen in the blood, an individual suspected of having an infectious pathogen in the blood, an individual suffering from sepsis, an individual suspected of suffering from sepsis, an individual at risk of suffering from sepsis”.
     Claims 5-6, 11 and 18-20 are objected to as depending from a rejected base claim.
For clarity and precision of claim language it is suggested that claim 10 is amended to read, “The method of claim 1 [[for isolating and/or enriching pathogens selected from the group consisting of a bacterium, a virus, and a fungus from a sample of blood or of a blood product comprising red blood cells (RBCs)]], [[the method]] further comprising isolating RBCs that are bound to said leukocyte reduction filter or said support from said sample, preferably by removing cells and other components in said sample that have not bound to said leukocyte reduction filter or said support”.
     For clarity it is suggested that claim 11 is amended to read, “The method of claim 1 for determining susceptibility for antibiotics of a pathogen, [[the method]] comprising: 
[[-]] isolating RBCs that are bound to said leukocyte reduction filter or said support from said sample; 
[[-]] contacting said isolated RBCs that are bound to said leukocyte reduction filter or said support with one or more antibiotic agents; and
[[-]] determining the growth or a functional activity of the pathogen.
     For clarity it is suggested that claim 17 is amended to read, “A method for determining the presence of pathogens in a whole blood sample of an individual suspected of having an infectious pathogen in the blood, suffering from sepsis, suspected of suffering from sepsis or at risk of developing sepsis, [[the method]] comprising:
 detecting the presence of red blood cells (RBCs) that have bound at least one pathogen [[using]] with a cytometry or microscopy”. The dependent claims are included.
Appropriate correction is required.





Claim Rejections - 35 USC §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-10, 17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greenberg (Somerset Group Entpr. Inc., WO2012/094671, July 2012, of record in the application).
Greenberg discloses a method for detecting pathogen in blood and a method for the removal of pathogens from blood comprising exposing red blood cells separated
from whole blood to a filter. In addition, on page 8, Greenberg discloses a sensor to determine the concentration of pathogens in the blood sample or blood fraction in the second blood or blood fraction collection chamber. Greenberg teach an extracorporeal blood circuit for removal of pathogens from blood in order to treat for example, sepsis. Blood is first fractionated so that red blood cells are separated from other blood components. The method also comprises subjecting the red blood cells to a filtration step, after which the blood fractions are optionally combined and returned to the patient. Although the reference is silent about non-specific adherence of red blood cells bound to pathogens to the filter, this phenomenon appears to be, in the light of the teaching of the present disclosure, an inherent feature that would therefore necessarily also take place in the embodiments disclosed in Greenberg (see pars. IQ-22, 24-27, 68, 71 and 140 and figures 1,2, 10,13 and 14). Therefore, the limitations of the claims are met by the reference.




Response to Arguments
6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant’s comments are moot. Note that the art rejection under 102 remains for the reasons stated above and herein. Applicant traverses the rejection stating that the cited reference does not teach a leukocyte reduction filter and that the invention is not directed to a generic filter. This argument is not persuasive because the claimed invention is directed to “…a leukocyte reduction filter or with a support selected from the group consisting of a filter…”, thus the claimed invention is written in the alternative and does read on a generic filter. Therefore, the rejection remains and is final.





Conclusion


7.	 No claims are presently allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to
5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR
or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). /HOPE A ROBINSON/Primary Examiner, Art Unit 1652